Citation Nr: 1120175	
Decision Date: 05/24/11    Archive Date: 06/06/11

DOCKET NO.  04-07 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the residuals of an injury to the low back, hip, and shoulder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran's active military service extended from December 1952 to September 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In May 2006, a hearing was held before the undersigned Veterans Law Judge who was designated by the Chairman to conduct that hearing, pursuant to 38 U.S.C.A. § 7107(b) (c) (West 2002).  A copy of the transcript of that hearing is of record.

The matter was previously before the Board in September 2007 and July 2009; however remands were necessary to obtain additional development of the record.  

In a statement dated in November 2008, the Veteran requested that the RO reopen a claim for service connection for posttraumatic stress disorder (PTSD).  As this issue has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

Unfortunately, the RO did not substantially comply with the directives set forth in the July 2009 remand, and as a result, the appeal is once again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.




REMAND

The Veteran claims entitlement to service-connected for the residuals of injuries to the low back, hip, and shoulder incurred during combat operations in Korea.  He claims that during active service in Korea he was in a truck accident when his truck rolled over on him and he was pinned underneath the truck for approximately 30 minutes before he was rescued.  He asserts that as a result of this accident he has current disabilities of the back, hip and shoulder.  The Veteran has consistently reiterated these assertions in hearing testimony as well as written statements submitted to the Board and RO throughout the appeal period.  

VA has attempted to obtain the Veteran's service treatment records and service personnel records.  VA has been informed that the Veteran's service records have been destroyed by fire and are unavailable.  VA has a heightened obligation to search for alternate medical records when service treatment records are not available and must also provide an explanation to the veteran regarding VA's inability to obtain his service treatment records.  Dixon v. Derwinski, 3 Vet. App. 261 (1992).

The Veteran maintains that he served in combat during service in Korea.  His DD Form-214 indicates that the Veteran's principle duty assignment was with Co B of the 74th Engineering Bn.  Additionally, the Veteran was awarded the Korean Service Medal with one Bronze Service Star, the United Nations Service Medal, the National Defense Service Medal and the Merit Unit Citation.  According to the Veteran, his duties required him to bring food to the front lines daily.  During those times, he received incoming rounds of mortar, artillery, and other enemy fire.  

Importantly, the Veteran is competent to report that he was in a truck accident in service and injured his back, hip and shoulder at that time, and there is no reason to doubt the Veteran's credibility in that regard.  Nonetheless, the Veteran does not possess the requisite medical expertise to provide a competent nexus opinion as to whether any current back, shoulder or hip disorder is linked to injuries suffered in service or any other event of active service.  

As such, per the July 2009 remand instructions, the Veteran was afforded a VA joints examination and a VA spine examination in July 2010 to determine the current nature and likely etiology of any shoulder, hip and spine disability.  The examiner noted a review of the Veteran's claims file in conjunction with the examinations, and also noted the Veteran's in-service history with regard to the reported truck injury.  

The joints examination report also noted post-service history of right shoulder surgery.  Per the physical examination of the hips and shoulders, the Veteran complained of bilateral shoulder pain, and bilateral hip pain.  X-ray of the shoulders revealed postoperative change about the acromioclavicular joint with resection of the distal aspect of the clavicle.  Mild degenerative spurring was seen about the margins of the glenoid.  There was no significant joint space narrowing about the glenohumeral joint and no fracture or destructive bony process seen.  On the left, there was mild degenerative change about the acromioclavicular joint and glenohumeral joint; there was no significant joint space narrowing and no soft tissue calcification or evidence of fracture.  The diagnosis was impingement syndrome bilateral shoulders with rotator cuff repair of the right shoulder; mild DJD bilateral glenohumeral joints; mild left AC joint arthritis.  There was no intrinsic hip joint pathology; rather, it was referred pain from his back condition which would be addressed in a separate spine examination.  Regarding the requested medical opinion, the examiner indicated that he could not render the requested opinion because the STRs contained no useful information.  

The x-ray impression with regard to the back was degenerative disc disease changes at L3-L4, L5-S1 and to a lesser extent at L4-L5; disc spaces were present and degenerative fact arthrosis changes at L5-S1 were also present.  There was no gross abnormal osteolytic or osteoblastic bone changes.  There was mild degenerative joint disease changes at the right sacroiliac joint noted.  

The diagnosis was myofascial lumbar syndrome with radiation into the buttocks and iliac crest, which the Veteran described as "hips."  Regarding the requested medical opinion, once again, the examiner indicated that he could not render the requested opinion without resorting to speculation because there was no useful information found in the records regarding the Veteran's back.  

First, there are no STRs because they were destroyed in a Fire at the National Personnel Records Center.  Further, the Veteran's testimony regarding the history of his back injury is deemed credible, and is certainly "useful" information.  Thus, the basis for the lack of a medical opinion is inadequate.  Second, the examiners did not take into consideration the Veteran's reported history of the events that took place during service, or state why an opinion could not be rendered based on this reported history.  As noted above, the Veteran's testimony regarding his injuries sustained in service as a result of the reported truck accident is deemed credible, and the Veteran is certainly competent to report these injuries.  Thus, the examiner is required to base his or her opinion on this credible reported history, particularly given that the Veteran's STRs are unavailable through no fault of his own.  This was not accomplished.  Surely, the examiner could have opined as to whether the Veteran's current disabilities were as likely as not (at least a 50 percent probability) due to the claimed in-service injuries, assuming the truck accident did in fact occur, based on the type of current disability shown on x-ray, the Veteran's currently reported symptoms, and the examiner's expertise in the field of orthopedics.  

The examiner failed to consider the Veteran's credible testimony, which is crucial here considering that the Veteran's STRs are unavailable through no fault of his own.  

Thus, the examination reports of July 2010 are inadequate for the purpose for which they were administered.  VA is obligated to provide an adequate examination once it chooses to administer one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In light of the foregoing, the matter must be remanded to the RO to schedule the Veteran for another VA examination to determine the likely etiology of any current back, hip and shoulder.  

It is also noted that the July 2009 remand instructed the RO to obtain outstanding medical records dating back to 1956.  Attempts were made to obtain these records, but no such records were found.  Thus, additional attempts to obtain these records is deemed futile.  

On remand, the Veteran should be afforded an opportunity to identify or submit any additional relevant documents that are not already of record and a statement, with supporting rationale, from a medical professional that his claimed disabilities are at least as likely as not related to service.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Request that the Veteran submit or identify any additional relevant documents that are not already of record.  Any identified records should be requested by VA provided that any necessary releases are provided.  If any identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e)(1).

Also inform the Veteran that he can submit a statement, with supporting rationale, from a medical professional that his claimed disabilities are at least as likely as not (a probability of 50 percent or greater) related to his active service.  

2.  Thereafter, schedule the Veteran for a VA orthopedic examination to determine the current nature and likely etiology of any current back, shoulder and/or hip disability.  The claims file must be made available to, and reviewed by, the examiner(s), and the examination report(s) must reflect that the claims file was reviewed.  The examiner(s) is/are specifically requested to opine as to whether it is less likely than not (less than a 50 percent probability) or at least as likely as not (50 percent probability or greater) that any claimed disability of the spine, hip or shoulder, if found, was incurred during active service, to include as a result of the in-service truck accident.

Importantly, the examiner's opinion should consider the Veteran's credible and competent statements as to his injuries sustained during service and his description of any treatment by healthcare providers during service and reports of continuity of symptoms since discharge.

A complete rationale for all opinions proffered must be included in the report provided.  The examiner should not invoke the phrase "without resort to mere speculation" without first explaining the basis for such an opinion. That is, if the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination, for example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available, that would permit an opinion.  If so, a qualified examiner should provide an opinion and/or the additional testing should be accomplished.  If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether a specific in-service injury or disease can possibly cause the claimed condition, or the actual cause cannot be selected from multiple potential causes, this should be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

3.  After any further development deemed necessary, readjudicate the issue on appeal.  If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case in accordance with 38 C.F.R. § 19.31(b)(1) and be given an opportunity to respond.  The case should then be returned to the Board for appellate review, if indicated.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


